Citation Nr: 0027742	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for chronic ear 
infections.

4.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or upon 
housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran performed active duty for training with the 
United States Navy from February 8, 1943 to July 7, 1943.  In 
addition, served as a United States Merchant Marine on the 
CHIPPEWA from July 12, to August 24, 1943; on the SAMUEL F. 
MILLER from September 7, 1943 to February 16, 1944; on the 
WILLIAM BREWSTER from March 10, to April 25, 1944 and from May 
1, to August 16, 1944; on the RICH MOUNTAIN from September 3, 
to November 9, 1944; on the JOHN STEVENS from December 11, 1944 
to February 12, 1945; on the AUGUSTUS P. LORING from April 7, 
to June 15, 1945; and on the BEN ROBERTSON from August 8, to 
August 15, 1945.

This appeal arises from a June 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
the veteran had not presented new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability.  The RO also denied service connection 
claims for a deviated septum, defective hearing, and chronic 
ear infections.  These determinations were appealed by the 
veteran.

In a decision of December 1999, the Board of Veterans' 
Appeals (Board) granted service connection for a deviated 
septum.  However, the other issues on appeal were remanded so 
that the veteran could be afforded a hearing before a 
traveling member of the Board.  The undersigned conducted 
this hearing at the RO in April 2000 and will make the final 
determination in this case.  38 U.S.C.A. § 7102(a) (West 1991 
& Supp. 2000).


FINDINGS OF FACT

1.  In a decision of February 1994, the Board denied service 
connection for a back disability.  The veteran was notified 
of the denial of this claim and of his appellate rights, but 
he did not file an appeal.

2.  New evidence has not been associated with the claims file 
since the Board's February 1994 decision that is relevant and 
probative for the reasons for denial.

3.  The claims of entitlement to service connection for 
defective hearing and chronic ear infections are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

4.  The preponderance of the evidence is against a finding 
that the veteran is in need of regular aid and attendance to 
complete daily tasks and that he is limited to his dwelling 
or immediate premises.


CONCLUSIONS OF LAW

1.  The Board's February 1994 decision denying service 
connection for a back disability is final. 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

2.  New and material evidence to reopen a previously denied 
claim for service connection for a back disability has not 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for defective hearing.  
38 U.S.C.A. § 5107 (West 1991).

4. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic ear infections.  
38 U.S.C.A. § 5107.

5.  The veteran has not met the criteria for special monthly 
pension based on the need for regular aid and attendance of 
another person or upon housebound status. 38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the relevant service medical records reveals a 
medical history completed by the veteran prior to active 
service and presented to his draft board.  There is also a 
comprehensive physical examination report, the date of which 
is not eligible.  He denied any prior medical history ear 
trouble.  The examination report appears to note that the 
veteran's ears were normal and that he could hear a spoken 
voice at 30 feet and a whispered voice at 15 feet in both 
ears.  His spine was also found to be normal.  A brief 
outpatient note of mid-May 1943 reported the veteran had been 
treated for a muscle strain.  Two other treatment sessions 
are noted to have been provided that month.  The location of 
the strain was not recorded.

An April 1945 medical examination found no essential change 
in the appellant's physical condition when compared to his 
enlistment examination.

The veteran was afforded a VA general medical examination in 
May 1989.  He complained of back and hip pain.  On 
examination, he had normal ear canals and ear drums.  There 
was lumbar muscle spasm and tenderness in addition to 
restricted range of motion in the lumbar spine.  Radiological 
studies found mild to moderate degenerative changes.  The 
diagnosis was lumbar strain.  

The veteran apparently submitted his private medical records 
to the May 1989 examiner.  In a July 1987 letter, W.A. 
Larrick, D.O., reported that he had treated the veteran for 
low back pain in December 1947.  Another letter dated in July 
1987 from David Schroeder, D.C., indicated that the veteran 
had been treated for low back pain since March 1982.  It was 
reported that X-rays of March 1982 had revealed a "long 
standing" compression dislocation of the third, fourth, and 
fifth lumbar vertebra with rotational subluxation, and 
narrowing of the disc spaces consistent with impingement of 
the related nerves.  It was noted that the veteran had 
described an injury during his military training while he was 
stooped over after going over a wall obstacle and the man 
behind him fell on his back.  The chiropractor opined that, 
based on the recent radiological evidence, the veteran's 
current back disability was a result of his in-service 
injury.

An August 1978 note from L. Joe Porter, M.D., reported that 
the veteran had been treated for advanced degenerative disc 
disease with secondary osteoarthritis involving the cervical, 
dorsal, and lumbar spine.  Dr. Porter confirmed this 
diagnosis in a note of August 1985 and in April 1989 opined 
that the veteran was 100 percent permanently and totally 
disabled.  

In September 1989, the veteran submitted duplicates of his 
service and private medical evidence.  In addition, there was 
a letter from William H. Nicholson, M.D., dated in July 1987, 
who reported treating the veteran for a low back strain in 
September 1947.  Unfortunately, records of this treatment 
were no longer available.  Also in September 1989, the RO 
received the veteran's private treatment records dated from 
August 1976 to September 1989.  These records noted treatment 
of the veteran's various physical complaints to include his 
back pain.  An August 1976 record from Dr. Porter noted the 
appellant's report that he had been experiencing pain for the 
prior three years.  A prior history of a back injury was, 
however, denied by the appellant.

Additional letters dated in September 1989 were received from 
Drs. Nicholson and Schroeder.  Dr. Nicholson reported that he 
distinctly remembered the veteran being completely disabled 
due to a back disorder in September 1947.  Dr. Schroeder 
opined that the veteran's back disorder was caused by an 
injury in boot camp.  This opinion was based on the 
appellant's description of the incident, and radiological 
findings pertaining to the size and presence of spur 
formation.

A written statement was received from the veteran in February 
1990.  He claimed that he had injured his back during boot 
camp in 1943 after a fellow servicemember fell off a wall 
onto the veteran's back.  Since that time he asserted that he 
had suffered continual dull pain in his back.  A subsequent 
statement from the veteran in July 1990 described his back 
injury in more detail.  He alleged that his back injury was 
diagnosed as a muscle strain and was treated for three days.  
The veteran claimed that he ignored his back pain, and 
presumably made no further complaints about it, in order to 
rejoin his shipmates for duty.  He contended that it was his 
in-service injury that led to the osteoarthritis in his 
spine.

At his hearing on appeal in May 1990, the veteran testified 
that he had injured his back during boot camp in May 1943.  
He claimed that as he was coming of a wall in an obstacle 
course, another servicemember fell off the wall and landed on 
his back.  The veteran asserted that this injury caused his 
legs to go numb.  He testified that he was kept in sick bay 
for three days of treatment, but was finally released on his 
insistence to return to duty.  The veteran claimed that he 
continued to suffer with back aches during his military 
service, but did not complain about it because he would have 
been relieved from duty.  He asserted that he self-treated 
these symptoms with over-the-counter medication and hot 
showers.  After leaving the Merchant Marine in 1945, he 
alleged that his back complaints had been treated by four 
different physicians.  However, he reported that these 
records no longer existed.  The veteran asserted that he 
worked in sales after the war because he was afraid he would 
not get hired doing manual labor due to his back problems.  
He claimed that after the war his back continued to bother 
him until the symptoms got so bad that by 1977 he could no 
longer work.

An excerpt from a medical treatise was submitted in April 
1991.  This treatise explained that "primary" 
osteoarthritis was a normal part of aging and arose from many 
causes.  However, "secondary" osteoarthritis usually 
followed an identifiable predisposing event, most commonly 
trauma or congenital deformity.

A letter dated in July 1990 from W.A. Larrick, D.O., was 
received in April 1991.  Therein, Dr. Larrick noted treating 
the veteran since September 1945.  His complaints at that 
time included low back pain, and pain and numbness in his 
legs.  It was reported that the veteran had described an in-
service back injury after going over a wall on an obstacle 
course and was diagnosed with a muscle strain.  It was opined 
by the physician that the veteran's current physical ailments 
were a direct result of trauma he experienced in boot camp.

In a statement of November 1991, the veteran acknowledged 
that his clinical records from soon after his separation from 
active service were no longer available.  

Another hearing on appeal was provided to the veteran in May 
1992.  He testified to his current symptomatology.  He again 
reported that his treatment records from the years after his 
release from the Merchant Marine were no longer available.

A letter from Richard M. Dicter, M.D., was received May 1992.  
Dr. Dicter noted that he had reviewed the statements of the 
private physician and chiropractor that had treated the 
veteran in the mid and late 1940's.  It was opined that the 
low back symptomatology noted in these statements as 
occurring in September 1945 fulfilled the accepted clinical 
criteria for a diagnosis of osteoarthritis.  To buttress this 
opinion, the physician cited to a number of medical texts.  
This physician further commented that he agreed with the 
veteran's treating physician from the 1940's that the 
traumatic boot camp injury caused his current osteoarthritis.  
In a subsequent letter dated later that month Dr. Dicter 
stated that he had not examined the veteran.

The veteran submitted duplicate copies of his physicians' 
letters in September 1992.

In February 1994, the Board denied service connection for a 
back disability.  It was determined that the back injury 
sustained by the veteran in 1943 was acute and transitory and 
resolved without residual.  The first reliable diagnosis for 
a chronic low back disability was found to be in the late 
1970's and was attributed to an injury in 1977.  The Board 
found that the physicians' statements of treatment of the 
veteran's back disability in the mid and late 1940's were of 
little probative value as there was no contemporaneously 
recorded clinical records from that period available for 
review.  In addition, one of these physicians had reported 
contradictory dates of the veteran's initial treatment in 
separate letters.  Finally, recent physician opinions were 
judged to be of no probative value as they appeared to be 
based solely on the unsubstantiated letters.

In January 1996, the veteran filed a claim for special 
monthly pension on the basis of the need for regular aid and 
attendance by another and/or on the basis of being 
housebound.  He claimed that he could walk only about 200 
feet.  The veteran alleged that he had frequently fallen 
during in the prior year which resulted in a serious shoulder 
injury, and a burn injury to the back.  He also noted that 
two of his toes were numb.  The veteran reported that all of 
his medical treatment in recent years had been conducted at 
VA medical facilities.

VA outpatient records dated from September 1994 to December 
1995 were incorporated into the claims file in February 1996.  
These records show that in October 1994, the veteran claimed 
that he had fallen after his left knee had gone out.  The 
assessments were degenerative joint disease to include the 
right knee and status post fall with injury to left upper 
knee.  In February 1995, the assessments were chronic knee 
strain with quadricep tendonitis, and upper respiratory 
infection (URI).  The veteran was assessed in March 1995 with 
an URI and bronchitis.  An assessment of August 1995 noted 
questionable right knee meniscal tear.  In November 1995, the 
impressions were chronic bursitis of the left shoulder, 
degenerative joint disease, and bilateral impacted cerumen.  
An outpatient record of December 1995 reported that the 
veteran had fallen two days before injuring his left shoulder 
and sustaining a burn on his right side.  The assessment was 
left shoulder arthritis and shoulder pain secondary to 
trauma, and first degree burn on the ride side of his chest.  

A VA general medical examination was afforded the veteran in 
March 1996.  While he was judged to be a poor historian he 
related the history of his back injury during service in 
World War II.  The veteran complained of constant back pain, 
left leg numbness, difficulty hearing, history of right knee 
cap fracture, and a shoulder injury.  He claimed that he had 
recurrent falls and found it difficult to get in and out of a 
bathtub.  The veteran asserted that he could no longer travel 
independently and his spouse had accompanied him to the 
examination.  It was noted that the veteran had retired as a 
salesman in 1978.  The examination of his ears was found to 
be unremarkable.  His fields of vision were reported as 
normal, and no eye or vision abnormalities were found.  
Radiological studies revealed moderately severe degenerative 
osteoarthritis in the lumbar spine and right knee.  There was 
also slight to minimal degenerative arthritis in the left 
shoulder acromioclavicular joint.  The diagnoses were chronic 
low back pain secondary to moderately severe degenerative 
osteoarthritis with left L5 radiculopathy, moderately severe 
osteoarthritis of the right knee, osteoarthritis of the left 
shoulder, and conductive hearing loss.

An aid and attendance/housebound examination was also given 
to the veteran in March 1996.  Regarding the veteran's upper 
extremities, the physician found no functional restrictions 
with reference to coordination, ability to self-feed, or 
fasten his clothing.  However, it was noted that the veteran 
did need assistance to get in and out of a bathtub.  Turning 
to the veteran's lower extremities, there was a limitation of 
knee motion, and balance difficulties.  There was diminished 
range of lumbar motion; however, there was no thoracic 
deformity that interfered with breathing.  The veteran 
reported a history of recurrent falls.  It was noted that the 
veteran needed assistance with traveling and went no further 
then the premises of his own home independently.  The 
examiner opined that in a typical day the veteran was 
housebound.  It was found that the veteran could not ambulate 
more than five yards without the assistance of another 
person, however, he did not use a mechanical aid to ambulate.  
The examiner did find the veteran capable of managing his 
assets.

In a written statement of October 1996, the veteran requested 
that his claim for service connection for a back disability 
be reopened.  Attached to this claim were copies of service 
medical records which noted the veteran's complaints of a 
stuffy nose and earaches.  At that time the appellant claimed 
that he had experienced earaches, without pus or blood 
discharge, for the past two years.  An examination report of 
July 14, 1945 noted otitis (healed) externa with discharge.  
Later that same month, the veteran underwent surgical repair 
of a deviated septum.  

Additional VA medical records were received in January 1997, 
which included a audio examination of June 1992.  This report 
noted a history of ear infections during military service, 
sinus trouble, and decreased hearing.  The results of this 
testing were not conclusive due to "crossover."  The 
veteran was referred for cerumen removal which was 
accomplished in July 1992.  At that time, the veteran denied 
any current ear symptoms, but examination found significant 
right ear cerumen impaction.  In late July 1992, the veteran 
complained of blood on the cotton plug of his right ear.  The 
assessment was right otitis externa.  The veteran received 
follow-up for this disorder in August 1992.  Another audio 
examination was given March 1994, at which time the veteran 
stated that he had experienced a hearing loss over the prior 
year or two.  Following examination the assessments were 
moderate to profound bilateral hearing loss, a hyperflacid 
right tympanic membrane, and cerumen in the right ear.  
Cerumen was again removed from the veteran's ears in April 
1994.  

An outpatient record of October 1996 reported that the 
veteran had been in a motor vehicle accident two months 
before.  He complained of neck pain and stiffness.  The 
impression was cervical strain with radiological evidence of 
degenerative changes.  

The veteran filed a claim for service connection for 
residuals of recurrent ear infections and defective hearing 
in January 1997.  He asserted that he incurred "jungle rot" 
in his ears onboard the JOHN W. GATES and was treated in a 
military hospital in the Philippines in August 1946.  It was 
alleged that he had recurrent ear infections after this 
incident, but had not sought medical treatment until the 
1980's.  However, he related that either these physicians 
were no longer in practice or he could not remember were he 
had been treated.

Private outpatient records dated from 1984 to 1996, and 
received by the VA in 1997, noted treatment for shortness of 
breath, cough, acute respiratory distress, acute anxiety, 
possible gall bladder disease, acute sciatica, chronic back 
pain, acute bronchitis, sinusitis and rhinitis.  This 
evidence also contained copies of previously received letters 
from private physicians and copies of previously submitted 
outpatient records dated from the mid-1970's to 1990.  There 
was also a new letter from David Schroeder, D.C., who again 
opined the veteran's current low back spinal abnormalities 
were the result of his in-service injury.  In private records 
received in March 1997 that were dated in December 1995, it 
was reported that the veteran had been treated for a left 
shoulder strain sustained in a recent fall out of his car.  

The veteran was afforded VA orthopedic and sinus examinations 
in December 1996.  He described his in-service low back 
injury to the examiner, and complained of pain and numbness 
in his low back and legs.  Radiological studies showed mild 
to moderate abnormalities with the lumbar spine.  The 
diagnoses were chronic low back pain secondary to 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with L5 radiculopathy.  The impression of 
the sinus examination was status post fracture of the right 
nose with clinical sequelae of the right septal deviation.

A VA audio examination of February 1997 noted that the 
veteran's tympanic membranes were intact and his ear canals 
had a small amount of cerumen.  The diagnoses were history of 
otitis externa that was not evident on current examination, 
and a history of hearing loss.  A separate audiograph report 
noted bilateral sensorineural hearing loss.

A lay statement from a fellow Merchant Marine was received in 
November 1997.  The author noted that he had served with the 
veteran aboard the "J.W. GATES" from 1945 to 1946.  He 
reported that the veteran had suffered with "jungle rot" on 
his chest, feet, and in his ears and was hospitalized in the 
Philippines.  Also in November 1997, the veteran submitted 
copies of his previously received service and personnel 
medical records.

In his substantive appeal submitted in November 1997, the 
veteran noted that he had injured his back while on "active 
duty for training" in May 1943.  He reported that his injury 
had been diagnosed as a muscle strain and that these symptoms 
had reoccurred approximately every month since his injury.  
It was contended by the veteran that his current low back 
disability had been incurred in May 1943 and had been a 
chronic condition ever since that time.  The veteran argued 
that service records of his back injury were vague as the 
Merchant Marine did not keep as detailed records as the other 
military services and he should not be penalized for this 
oversight.  He also contended that the VA should conduct 
further development to ascertain if any additional service 
records exist regarding his back disability.  The veteran 
explained that the inconsistency in the dates his private 
physician reported as the onset of treatment in the 1940's 
was due to this physician later remembering earlier dates of 
treatment.  He claimed that he had not submitted his claim 
for service connection for a low back disability prior to 
1988 as Merchant Marine service had not been recognized as 
military service until after this date.

A separate letter from the veteran was also received in 
November 1997.  He claimed that he was unable to 
independently feed, clothe, or bathe due to the severity of 
his multiple joint osteoarthritis.  The veteran asserted that 
he often fell due to his poor balance.  He alleged that he 
did not travel alone for fear of falling or being unable to 
function by himself.  The veteran contended that he needed 
help to perform the minimum efforts of daily living.  His 
spouse also submitted a letter in November 1997.  She claimed 
that the veteran could not eat or dress himself due to severe 
pain in his hands and arms.  The spouse asserted that this 
pain was so severe that the veteran could not grasp or hold 
anything, to include eating utensils, clothing, Velcro, or 
shoe laces.  She noted that pain in his shoulders prevented 
him from raising his arms to remove clothing, and pain and 
numbness in his lower extremities prevented him from removing 
his pants.  Due to his frequent loss of balance, she asserted 
that the veteran had to be helped in and out of a bathtub, a 
car, and even to walk.  She claimed that she had to bathe him 
as he could not raise his arms above his shoulders and could 
not grasp a wash towel.  It was the spouse's opinion that the 
veteran was completely unable to care for himself and needed 
daily help in order to function.

A VA general medical examination was given to the veteran in 
February 1998.  He noted his in-service back injury and 
limitation of motion from multiple joint pain.  The veteran 
complained of difficulty with his balance.  He noted that he 
lived with his spouse, but regularly left his house.  The 
veteran acknowledged that he was able to drive a car, but did 
so infrequently.  He asserted that his spouse did the 
cooking, cleaning, shopping, and sometimes helped him in and 
out of the bathtub.  It was noted that the veteran had worked 
in sales until 1972 when he retired.  He was accompanied to 
the examination by a friend.  On examination, his fields of 
vision were normal, and no eye or vision abnormalities were 
found.  Regarding the veteran's ears, the examiner found him 
to be hard of hearing.  The impression was chronic low back 
pain secondary to degenerative joint disease, bilateral knee 
pain secondary to osteoarthritis of the knees, and conductive 
hearing loss.  It was found by the examiner that the veteran 
could come and go from his home as he pleased, was able to 
drive his car for short distances, and was able to leave his 
home and travel on his own.  It was opined that the veteran 
did not require assistance with daily living.

In October 1998, the veteran submitted copies of previously 
received service medical records, private treatment records, 
and lay statements.  At his hearing before the Board in April 
2000, the veteran testified that he had first incurred ear 
problems after breaking his nose in an in-service injury.  He 
claimed that this was the same incident that injured his low 
back.  The veteran reported that his ears developed an 
infection in 1945 and felt this infection was due to a fall 
he had sustained.  He testified that he developed hearing 
difficulties during his active service period.  The veteran 
claimed that he continued to be bothered by defective hearing 
and recurrent ear infections since his military service which 
he had treated with over-the-counter medication.  Regarding 
his low back, the veteran provided similar testimony of its 
incurrance, symptomatology, and treatment to that he had 
previously submitted.  Regarding his functional ability, the 
veteran claimed that he could not go far from his home due to 
his back, walking, and balance problems.  He claimed that he 
was stuck indoors during the winter months.  However, the 
veteran acknowledged that he could drive alone for about 
three miles and made trips to a nearby town.


II.  Analysis

New and Material Evidence for a Low Back Disability

As noted above, the Board last addressed the veteran's claim 
for service connection for a low back disability in February 
1994.  The veteran was notified of this decision and of his 
appellate rights, but did not appeal the denial of this 
claim.  Thus, the Board's February 1994 decision is final, 
and the VA may not reconsider this claim on the same record.  
See 38 U.S.C.A. § 7104.  If, however, new and material 
evidence is presented VA shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
According to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of such a claim.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, the VA must determine whether the evidence presented 
or secured since the prior final disallowance of the claim is 
"new and material."  Second, if VA determines that the 
evidence is "new and material," it must reopen the claim 
and determine whether it is well grounded.  Third, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  

The veteran was informed of the requirements for submitting 
new and material evidence to reopen his claim for service 
connection for a back disability in a statement of the case 
(SOC) of July 1997 and a supplemental statement of the case 
(SSOC) of December 1998, to include the provisions of 
38 C.F.R. § 3.156(a).  However, the RO also reported that the 
final requirement for new and material evidence was a 
determination on whether there was a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence of record, would change the outcome.  This standard 
had been articulated by the Court in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The United States Court of Appeals for 
the Federal Circuit (Circuit Court) struck down this last 
requirement in its decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Circuit Court ruled that when 
determining whether new and material evidence had been 
submitted, VA must solely rely on the requirements of 
38 C.F.R. § 3.156(a).  While in the present case, the RO 
informed the veteran of the erroneous requirement outlined in 
Colvin, it is apparent from its discussion in the SSOC that 
it did not rely on this standard in denying his claim.  The 
RO determined that the evidence received since the Board's 
denial of February 1994 was not material to his claim for 
service connection.  As the RO's reasons for denial are in 
compliance with the provisions of 38 C.F.R. § 3.156, there is 
no basis to remand this claim for further adjudication under 
the Hodge decision.  The veteran has been informed of the 
requirements for reopening a claim and both he and his 
representative have presented contentions on the basis of 
these requirements.  Based on the above analysis, the Board 
finds that the veteran will not be prejudiced by the Board 
proceeding to adjudicate his claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board considered the following evidence at the time of 
its decision in February 1994; a normal spine examination at 
the time of the veteran's entrance into active service, 
service medical records reporting a muscle strain in May 
1943, the veteran's lay evidence of the circumstances of his 
in-service back injury and subsequent symptomatology, private 
healthcare providers noting treatment of the veteran's back 
complaints as early as September 1945, a private physician's 
nexus opinion based on his memory of medical treatment in the 
mid-1940's, a private chiropractor's nexus opinion based on 
lumbar X-rays and the veteran's recitation of medical 
history, a private physician's nexus opinion based on the 
veteran's recitation of his medical history and the opinions 
of other physicians, a medical treatise excerpt defining 
primary and secondary osteoarthritis, and treatment records 
for his back complaints beginning in the mid-1970's.  

The Board denied service connection in February 1994 on the 
basis that there were no contemporaneous clinical records 
available for the veteran's physicians to base a nexus 
opinion.  The physicians' unsubstantiated memories and the 
veteran's recitation of medical history were found to have 
little probative value.  In order for the veteran to reopen 
his claim, he must present competent evidence that addresses 
these reasons for denial.

Subsequent to the Board's February 1994 decision, the veteran 
presented additional service medical records.  However, these 
records were either duplicates of previously reviewed 
material or failed to discuss any type of back problem.  A 
lay statement from a fellow servicemember also failed to 
discuss any back problems.  A private chiropractor's letter 
received in February 1997 merely restated this chiropractor's 
previously reviewed and rejected opinions.  Also submitted 
were current treatment records that merely discussed his 
current symptoms.  His VA examination reports obtained since 
February 1994 noted his claimed in-service low back injury, 
but failed to provide any nexus opinion.  His statements and 
testimony received since February 1994 are essentially 
similar to his contentions previously reviewed, considered 
and rejected by the Board.  Finally, he submitted duplicate 
copies of the private medical opinions previously reviewed by 
the Board.  This evidence is not new, but rather either 
duplicative of previously received material or cumulative of 
previously reviewed evidence.  Therefore, it cannot serve to 
reopen the claim for service connection.

The only material received since February 1994 that 
specifically addresses the Board's reasons and bases for 
denial are the contentions presented in the substantive 
appeal of November 1997.  While these contentions are 
relevant, such lay opinions are not competent evidence.  The 
veteran is not a medical professional and cannot provide 
competent medical evidence.  His allegations of inadequately 
kept medical records the Merchant Marine and explanation of 
his physician's inconsistent dates of treatment do not amount 
to contemporaneous clinical records on which a medical 
opinion can be based.  Without these contemporaneous records, 
the veteran's contentions alone do not substantially address 
the reasons and bases for the February 1994 denial.  

Thus, there is no new evidence that is relevant and probative 
of the claim which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claims.  As such, the criteria for reopening his 
claim of entitlement to service connection for a back 
disability is not met.

Finally, the veteran has argued that the VA should again 
request his service medical records on the basis that part of 
these records are still missing.  Such requests have 
previously been made by the VA in 1986 and 1988.  There is no 
objective evidence that would indicate that any additional 
service medical records are available.  In any event, as the 
veteran has not presented the requisite new and material 
evidence required to reopen his claim for service connection 
for a back disability and the duty to assist under 
38 U.S.C.A. § 5107(a) is not triggered.  Elkins.  Thus, there 
is no legal basis on which to conduct further development.  
Hodge. 

Service Connection for Defective Hearing and Chronic Ear 
Infections.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that these claims are not 
well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) there must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Verified oceangoing service with the United States Merchant 
Marine during periods between December 7, 1941 to August 15, 
1945, is recognized by VA as active military service.  
38 C.F.R. § 3.7(x)(15) (1999).

The service records do not indicate any diagnosis for 
defective hearing.  These records do note the veteran's 
complaints for earaches, but he denied any discharge.  A 
diagnosis for otitis externa was given on July 14, 1945.  The 
veteran, however, was not on active duty on that date.  
Hence, this disorder was not manifested during or associated 
with any period the veteran was performing oceangoing 
service.  The lay statement from the veteran's fellow 
Merchant Marine dates the veteran's episode of "jungle rot" 
from 1945 to 1946, but this lay affiant is not shown to have 
the requisite medical training to offer a nexus opinion 
requiring specialized medical knowledge.

The medical evidence first indicates diagnoses for defective 
hearing and otitis externa in the 1990's.  It has been 
alleged by the veteran that these disorders are the result of 
his military service, and it is specifically contended that 
these disorders are residuals of an in-service injury that 
resulted in his service-connected deviated septum.  However, 
as a lay person, he is not competent to provide a probative 
opinion on a medical matter, such as a diagnosis or an 
opinion on etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also Godfrey v. Brown, 7 Vet. App. 398 
(1995).  There is no objective medical opinion of record that 
has established a nexus between these current disorders and 
any incident of his recognized military service.  Neither is 
there any medical opinion linking his claimed chronic 
symptomatology with his military service or in-service 
injury.

In the absence of competent medical evidence of a nexus 
between either defective hearing or chronic ear infections 
and his verified military service, or claimed chronic 
symptomatology, these claims for service connection are not 
plausible and, thus, not well grounded.  Under these 
circumstances, the VA is under no "duty to assist" him in 
developing the evidence pertinent to either claim.  See Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997).  The veteran's 
representative argued in October 1999 that certain provisions 
of the VA's Adjudication Procedure Manual M21-1 require the 
VA to undertake development of a claim prior to a 
determination of well-groundedness.  The Court has 
specifically found that these provisions are contradictory to 
the requirements of 38 U.S.C.A. § 5107(a) and, therefore, did 
not create enforceable substantive rights.  Morton v. West, 
12 Vet. App. 477, 481 (1999).  It is also noted that the 
veteran has claimed that some of his service medical records 
are missing.  However, these identified records pertain to 
treatment of his claimed in-service back and nose injury, and 
he has not indicated they would reveal any treatment of his 
claimed ear disorders.  In any event, service medical record 
evidence would not establish a nexus to his current disorders 
and could not make either of his claims well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

It appears based on a review of the July 1997 SOC and the 
December 1998 SSOC that the RO denied the veteran's claims on 
the merits, while the Board has concluded that the claims are 
not well grounded.  However, the Court has held that "when a 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  Moreover, as 
the RO has informed him of the requirement for submitting 
well-grounded claims under 38 U.S.C.A. § 5107(a), and the 
veteran has been provided with the opportunity to present 
evidence and arguments on this issue, the Board finds any 
duty to inform him of the evidence needed to support each 
claim has been met.  See 38 U.S.C.A. § 5103(a); Robinette at 
77-78 (1995).

The Board notes that in the recent Circuit Court decision of 
Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000), it was 
held that the Court could not overturn an RO and Board 
determination that a claim was well-grounded.  The Circuit 
Court found that the Veteran's Court of Appeals did not have 
the authority to review a favorable well-groundedness 
determination by VA under 38 U.S.C.A. §§ 7252 and 7261.  
These statutes, however, do not pertain to the Board's 
jurisdiction.  They pertain only to the Court's jurisdiction.  
The Board's jurisdiction is set forth at 38 U.S.C.A. § 7104.  
According to this statute, the Board has jurisdiction over 
"all questions" in a matter subject to a decision of the 
Secretary of the VA.  In addition, this statute specifically 
refers to 38 U.S.C.A. § 511(a) which authorizes the Secretary 
to "decide all questions of law and fact necessary to a 
decision...under a law that affects the provision of 
benefits."  In other words, the Board is to do a de novo 
review of all cases before it.  Based on the mandates of 
38 U.S.C.A. §§ 511 and 7104, the Board, on the Secretary's 
behalf, must review all questions raised in a claim to 
include if it is well-grounded, not withstanding a prior 
decision by the RO.  This appears to be acknowledged by the 
Circuit Court in Nolen as the RO's initial decision and the 
Board's are categorized as a single event, that is a decision 
by the Secretary.  As the Board has found that the veteran 
was informed of the requirements for a well-grounded claim 
and presented arguments in this regard, there is no violation 
of the principles of "fundamental fairness" in the current 
denial.  Nolen.

Special Monthly Pension based On the Need for Regular Aid and 
Attendance of Another Person or Upon Housebound Status

A wartime veteran held eligible for pension benefits maybe 
awarded, if eligible, an additional rate of monetary benefits 
over and above the rate paid for ordinary pension.  38 C.F.R. 
§ 3.351(a)(1), (5).  Aid and attendance is authorized when a 
veteran is helpless or being so nearly helpless as to require 
the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  There are three alternative criteria that 
constitute helplessness:  1) the veteran is blind or so 
nearly blind so as to have corrective vision of 5/200 or 
less, bilaterally, or concentric contraction of the visual 
field of 5 degrees or less, 2) the veteran is confined to a 
nursing home because of mental or physical incapacity, or 3) 
there is a factual/actual need for aid and attendance.  
38 C.F.R. § 3.351(c).  

A nursing home is defined in 38 C.F.R. § 3.1(z) as: 1) Any 
extended care facility which is licensed by a State to 
provide skilled or intermediate-level nursing care, 2) a 
nursing home care unit in a State veterans' home which is 
approved for payment under 38 U.S.C. § 1742, or 3) a VA 
Nursing Home Care Unit.  

A factual need for aid and attendance is based on the 
following criteria:  1) an inability to dress or undress 
himself or to keep himself ordinarily clean and presentable, 
2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back etc.), 3) an inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness, 4) an inability to attend to the wants of nature, 
and 5) an incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a)

The provisions of 38 C.F.R. § 3.352 also provide that being 
"Bedridden" will be a proper basis for finding the need for 
aid and attendance.  Bedridden is to be determined based on 
the actual requirement to be confined to bed.  Voluntary 
confinement or instances where a physician has prescribed bed 
rest to promote convalescence or cure will not suffice.  

It is not required that all of the above enumerated disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal function which the veteran 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establishes that the claimant is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 3.352(a); that eligibility required at least 
one of the enumerated factors be present, and that because 
the regulation provides that "[t]he particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole."  However, the "particular personal function" must be 
one of the enumerated factors.  

A veteran is entitled to increased pension at the housebound 
rate if it is shown that: 1) he or she has a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, and 2) Has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems.  38 C.F.R. § 3.351(d).  The 
housebound rate is awarded if the veteran is "permanently 
housebound" by reason of disability(ies).  Permanently 
housebound is defined as "substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
confined to the ward or clinical area, and it is reasonably 
certain that the disability and resultant confinement will 
continue throughout his lifetime."  38 C.F.R. § 3.351(d)(2).

The record indicates that the veteran was notified of the 
requirements for a special monthly pension in the SOC issued 
in April 1999.  He and his representative have been afforded 
the opportunity to present evidence and contentions on this 
issue and have availed themselves of this opportunity.  
Therefore, appellate consideration is warranted at this time.  
Bernard.

A nonservice-connected pension has been awarded to the 
veteran for his multiple disabilities.  His latest VA 
examinations of March 1996 and February 1998 found normal 
visual fields and no other significant disability associated 
with his eyes or vision.  The veteran's own testimony in 
April 2000 indicates that he lives at his own home with his 
spouse.  Based on this undisputed evidence, the Board finds 
that the veteran is not entitled to aid and attendance 
benefits on the basis of the first two criteria at 38 C.F.R. 
§ 3.351.

Regarding the functional limitations that may show a need for 
aid and attendance, both the veteran and his spouse have 
alleged that he cannot clothe, bathe, feed, drive an 
automobile, or ambulate any distance by himself.  It was 
asserted that these limitations were substantially the result 
of multiple joint pain, limitation of motion, and loss of 
balance.  Based on the medical evidence and the veteran's own 
testimony, it appears that he does not use a prosthetic or 
orthopedic device nor is he unable to attend to the wants of 
nature.  In addition, neither the veteran's contentions nor 
the medical evidence indicates the existence of a chronic 
mental disorder that would incapacitate him.  Both the 
examiners of March 1996 and February 1998 found no functional 
limitations regarding the ability to self-feed or fasten 
clothing.  

While the February 1998 examiner opined that the veteran did 
not require assistance with the chores of daily living, the 
March 1996 examiner noted that the veteran needed assistance 
to get in and out of a bathtub, had loss of motion and 
difficulty with lower extremity balance, and could not travel 
or ambulate any distance alone.  The medical records do 
indicate that the veteran has fallen and received physical 
injuries to include burns.  However, at his hearing in April 
2000 the veteran acknowledged that he did not use a cane or 
other ambulation aid apparently because he felt that their 
use would lead to dependence.  Thus the veteran, by his own 
admission, does not use ambulation aids to mitigate his 
functional disability.

The veteran's sworn testimony substantiates the February 1998 
medical findings, more than those of March 1996.  The 
appellant acknowledged that on occasion he drives alone to a 
nearby town and that he ambulates short distances alone.  It 
is obvious that driving a car would require fine motor skills 
and acceptable vision.  His loss of balance and resulting 
injuries appear to be more the result of the veteran's 
reluctance to use ambulation aids, than an inability to do 
daily tasks.  Regarding the veteran's current functional 
ability, the Board finds his sworn testimony under direct 
questioning to be more probative than his and his spouse's 
brief written statements.  This testimony better fits the 
disability picture presented in the February 1998 medical 
examination.  Therefore, the preponderance of the probative 
evidence is against a finding of the regular need for daily 
aid and attendance as outlined at 38 C.F.R. § 3.352.

Turning to the requirements for special pension due to being 
housebound, it is noted that the veteran does not currently 
have a single disability that is evaluated as 100 percent 
disabling.  During the pendency of this appeal, the RO has 
evaluated the veteran's back disability, knee disability, 
left shoulder disability, defective hearing, chronic ear 
infections, and residuals of a deviated septum.  The highest 
evaluation assigned any of these disorders was for his 
nonservice connected back disability which was rated as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The outpatient records noted impressions for other 
disorders, but these appear to be acute and transitory in 
nature as they were not confirmed as chronic disabilities on 
examination in March 1996 and February 1998.  Finally, the 
veteran has filed a claim for an increased evaluation for the 
residuals of his deviated septum.  The highest evaluation 
such residuals could receive under the appropriate diagnostic 
code at 6502 is, however, not more than 10 percent disabling.  
38 U.S.C.A. § 4.97 (1999).  Thus, there is no evidence of 
record that the veteran currently has a chronic disorder so 
severe that it would receive a 100 percent schedular 
evaluation under 38 C.F.R., Part 4.  The preponderance of the 
evidence is against a grant of housebound status under the 
first part of 38 C.F.R. § 3.351.

Moreover, as noted above, the veteran's testimony indicates 
that he can ambulate and drive short distances by himself.  
This testimony is substantiated by the February 1998 
examiner's opinion that the veteran could come and go from 
his premises as he pleased.  Therefore, the preponderance of 
the evidence does not show that the veteran is substantially 
limited to his dwelling or its premises.  Therefore, he is 
not entitled to housebound status.

Based on the above analysis, the Board finds the 
preponderance of the evidence indicates that the veteran does 
not require regular aid and assistance with his daily 
activities, and that he is not limited to his dwelling or 
immediate premises.  As a preponderance of the evidence is 
against these claims, consideration of the benefit of the 
doubt rule at 38 U.S.C.A. § 5107(a) is not for consideration 
in this matter.  Therefore, the veteran's claims for special 
monthly pension based on the need for regular aid and 
attendance of another person or upon housebound status must 
be denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back disability has not been 
presented.

Evidence of well-grounded claims of entitlement to service 
connection for defective hearing and chronic ear infections 
have not been presented.  These appeals are denied.

Special monthly pension based on the need for regular aid and 
attendance of another person or upon housebound status is 
denied.


REMAND

The Board granted service connection for a deviated septum in 
December 1999.  A rating decision was issued by the RO in 
late December 1999 that evaluated this disorder as 
noncompensable.  The veteran submitted a notice of 
disagreement with this initial evaluation in late January 
2000.  Thus, this issue has entered appellate status.  
Manlicon v. West, 12 Vet. App. 238 (1999).  Before the Board, 
however, may conduct appellate review of this issue, the 
veteran must be provided with a SOC and the opportunity to 
submit a timely substantive appeal (VA Form 9).  See 
38 C.F.R. §§ 19.28, 19.29, 20.200, 20.202 (1999).  Without 
the submission of a timely substantive appeal, this issue 
cannot be reviewed by the Board.  This issue is remanded to 
the RO so that such action can be completed.

The RO's attention is directed to the Court's decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), that 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of an already service-connected condition.  The Court 
held that the significance of this distinction is that, at 
the time of an initial rating, separate ratings may be 
assigned for separate periods of time based on the severity 
of the disability; this is a practice known as "staged 
ratings."  Id.  On remand, the RO should determine if the 
veteran is entitled to a staged rating for his deviated 
septum.  

Therefore, this case is REMANDED for the following action:

The RO should reconsider the propriety of 
its initial evaluation of the veteran's 
service-connected deviated septum.  In 
this regard, it should consider whether 
the veteran is entitled to staged ratings 
since the effective date of the award of 
service connection, based on all the 
pertinent evidence of record, and all 
applicable laws and regulations.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a statement of the case 
and provided an opportunity to respond.  
The veteran and his representative must 
be informed of the need to submit a 
timely substantive appeal (VA Form 9) in 
order to perfect an appeal to the Board.  
If a timely substantive appeal is 
received from the veteran, only then 
should the case be returned to the Board 
for appellate review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or 

matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

